As filed with the Securities and Exchange Commission on July 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22282 Cook & Bynum Funds Trust (Exact name of registrant as specified in charter) 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Address of principal executive offices) Mr. J. Dowe Bynum 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Name and address of agent for service) 205-994-2815 (Registrant's telephone number, including area code) Date of fiscal year end: September 30 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. Cook & Bynum Fund Schedule of Investments June 30, 2014 (Unaudited) Description Shares Value DOMESTIC COMMON STOCKS (48.6%) Diversified Companies (4.3%) Berkshire Hathaway, Inc. - Class B (1) $ General Merchandise Stores (12.0%) Wal-Mart Stores, Inc. Household/Cosmetic Products Manufacturing (3.1%) Procter & Gamble Co. Soft Drink Manufacturing (10.8%) Coca-Cola Co. Software Publishers (18.4%) Microsoft Corp. TOTAL DOMESTICCOMMON STOCKS (Cost $50,687,385) $ FOREIGN COMMON STOCKS (14.4%) Soft Drink Manufacturing (5.1%) Coca Cola Embonor Soft Drink Bottling and Distribution (9.3%) Arca Continental SAB de CV TOTAL FOREIGNCOMMON STOCKS (Cost $15,188,271) $ Principal Description Amount Value SHORT-TERM INVESTMENT(36.6%) U.S. TREASURY BILL (36.6%) (0.008)%, 07/10/2014 $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $52,249,739) $ TOTAL INVESTMENTS (99.6%) (Cost $118,125,395) $ TOTAL CASH INCLUDING FOREIGN CURRENCY (0.2%) TOTAL OTHER ASSETS LESS LIABILITIES (0.2%) NET ASSETS (100.0%) $ (1) Non-income producing security. Common Abbreviations: PLC - Public Limited Company SAB de CV - Sociedad Anonima Bursatil de Capital Variable is a Spanish Capital Company For Fund compliance purposes, the Fund's industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Industries are shown as a percentage of net assets. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the table above does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Valuation Measurements Fair Value Measurements:In accordance with GAAP, the Fund uses a three-tier hierarchy to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the Fund's own assumptions about the assumptions market participants would use in pricing the asset or liability that are developed based on the best information available. Level 1: Quoted prices in active markets for identical securities. Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3: Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Various inputs are used in determining the value of the Fund's investments as of the reporting period end.The designated input levels are not necessarily an indication of the risk or liquidity associated with these investments. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2014: Investments in Securities at Value(1) Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Domestic Common Stocks $ $
